Citation Nr: 0901845	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for incomplete paralysis of the left upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for incomplete paralysis of the right upper extremity.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
incomplete paralysis of the upper extremities, assigning 
initial 10 percent ratings for each.  

The veteran testified before the undersigned at an August 
2008 hearing at the RO.  A transcript has been associated 
with the file.

In his testimony before the undersigned, the veteran 
indicated that he has both a cervical spine disability and a 
lower extremity neurological disability causing pain and 
numbness in his legs which he believes is related to service.  
The Board REFERS these matters to the RO for appropriate 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In reviewing the veteran's claims file, the Board notes that 
key treatment records are missing.  The duty to assist 
obligates VA to obtain these records.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records).

The veteran has testified and the record confirms that he 
receives ongoing treatment from VA in Palo Alto and Monterey 
since his retirement from service.  The record on appeal only 
includes treatment between January 1997 and September 1998 
and between January and May 2007.  Given that the issues 
before the Board involve initial ratings dating back to 1994, 
this is entirely inadequate for appellate review.  The Board 
remands to associate VA treatment records from Palo Alto and 
Monterey prior to January 1997, from September 1998 to 
January 2007 and from May 2007 to the present.  

The veteran has also testified that he has received treatment 
through the Tricare program.  Tricare Prime is a program 
operated by the Department of Defense for retirees and 
dependents.  As such, the veteran's records at Tricare are 
reasonably identified records in federal possession.  The 
Board also remands to obtain the veteran's Tricare treatment 
records.  

The veteran has identified receiving treatment from a Dr. 
Aguas in Salinas, California.  While he indicated that this 
treatment was through Tricare, he also stated that the doctor 
maintained a private practice.  The RO should provide the 
veteran with an authorized release form to request any extant 
records.  Should the veteran return the form, the records 
should be obtained.  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in 2005.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Since the last examination was nearly 
four years ago the Board will take the opportunity to have an 
additional evaluation to ensure a complete record on appeal.




Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from Tricare Prime for treatment 
concerning the veteran's incomplete 
paralysis of the upper extremities from 
1994  to the present.  All efforts to 
obtain these records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Obtain the veteran's medical records 
from the VA Palo Alto and Monterey from 
prior to January 1997, from September 1998 
to January 2007 and from May 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Provide the veteran with an authorized 
release form for Dr. Aguas.  All requests 
and responses, positive and negative, 
should be associated with the claims file. 
If VA is unable to obtain these records, 
the RO/AMC should inform the veteran of 
the situation and invite him to submit the 
records himself.

4.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his upper extremity 
neurological disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's neurological 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

